 

[ex10-1_001.jpg]

June 3, 2019

 

April LaStella

President

Graphene Future, Inc.

1621 Central Avenue

Cheyenne, WY 82001

 

Ms. LaStella,

 

2050 Corp. aka 2050 Motors, Inc. (“2050” or the “Company”) provides you herein
with Notice of Termination of any and all discussions and agreements, including
a memorandum of understanding (“MOU”) to purchase 20% of Graphene Future, Inc.
and the exclusive rights to utilize and distribute your graphene products for
the electric vehicle battery market. The signing of such agreement was executed
and announced on or around February 15, 2018.

 

Accordingly, you are no longer authorized to represent to any organization,
business, person, or other entity that any such MOU or similar agreement exists
between 2050 and Graphene Future, Inc. We hereby demand any and all return of
materials shared by 2050 with Graphene Future, Inc. to our offices at:

 

2050 Corp.

25 N River Lane, Suite 2050

Geneva, IL 60134

(630) 708-0750

 

By e-mail: info@2050motors.com

 

Your cooperation and response to the above requests for information are critical
for transparency to our investors. Should you fail to provide the requested
documents by COB June 7, 2019, we will assume you do not intend to cooperate in
this matter. We will take all necessary actions to disclose our termination and
requests via filings with the SEC and appropriate governmental bodies in our
state of incorporation in CA, in NV where our subsidiary by the same name was
previously incorporated, or in WY where Graphene Future is incorporated.

 

Govern yourself accordingly,

 

[ex10-1_002.jpg]

Vikram Grover

CEO

2050 Corp. aka 2050 Motors Inc.

 

 

 

